

	

		II

		108th CONGRESS

		2d Session

		S. 2802

		IN THE SENATE OF THE UNITED STATES

		

			September 14, 2004

			Mr. Dayton introduced

			 the following bill; which was read twice and referred jointly pursuant to the

			 order of August 4, 1977, to theCommittee

			 on the Budget, and the Committee on Governmental Affairs,with

			 instructions that if one Committee reports, the other Committee have thirty

			 days to report or be discharged

		

		A BILL

		To amend the Congressional Budget and Impoundment Control

		  Act of 1974 to limit the implementation, phase-in, or phaseout of revenue

		  measures to 1 year.

	

	

		

			1.

			Prohibition on the consideration of any long-term

			 implementation, phase-in, or phaseout of any revenue measure

			

				(a)

				In general

				Title III of the Congressional Budget and Impoundment Control Act

			 of 1974 (2 U.S.C. 631 et seq.)

			 is amended by adding at the end the following:

				

					

						316.

						Prohibition on the consideration of any

		  long-term implementation, phase-in, or phaseout of any revenue

		  measure(a)

							In generalIt shall not be in order in the

				House of Representatives or the Senate to consider any bill, joint resolution,

				amendment, motion, or conference report, that—

							(1)delays

				implementation of a revenue measure for more than 1 year after the date of the

				enactment of the measure,

							(2)phases in a

				revenue measure over a period of taxable years greater than 1 taxable year,

				or

							(3)provides for the

				repeal of, or a modification in the revenue effect of, a revenue measure if the

				elimination or modification does not fully take effect before the date which is

				1 year after the date of the enactment of the elimination or

				modification.

							

							(b)

							Revenue measureThe term revenue

				measure means any change in any rate of tax, deduction, exemption,

				credit, or exclusion, or any similar change to the Internal Revenue Code of

				1986, that will result in a decrease or increase in revenues to the United

				States Treasury.

						

			

				(b)

				Supermajority point of order

				Subsections (c)(1) and (d)(2) of section 904 of the Congressional

			 Budget and Impoundment Control Act of 1974 (2 U.S.C.

			 621 note) are amended by inserting 316, after

			 313,.

			

				(c)

				Conforming amendment

				The table of contents for the Congressional Budget and

			 Impoundment Control Act of 1974 is amended by inserting after the item relating

			 to section 315 the following:

				

					

						Sec. 316. Prohibition on the consideration

				of any long-term implementation, phase-in, or phaseout of any revenue

				measure.

					

					.

			

				(d)

				Effective date

				The amendments made by this section take effect on January 1,

			 2005.

			

